Citation Nr: 0310493	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-17 467A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

REMAND

The veteran served on active duty from March 1953 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
RO.  

The veteran and his wife testified at a hearing at the RO in 
November 1998 and at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2000.

In August 2000 and January 2001, the Board remanded the case 
for additional development.  Thereafter, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the RO.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  The development 
actions requested by the Board are incomplete but have 
already resulted in the acquisition of VA medical records 
covering the period from 1999 to 2000.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  

In the instant case, the veteran has not been provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, and in any event 
has not waived his right to have the additional evidence 
considered initially by the RO.  In addition, the Board notes 
that it is unclear whether the RO has provided the veteran 
with the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a), especially in light of the newly received 
evidence.

The Board also notes that the criteria for rating 
cardiovascular disabilities, including varicose veins, were 
amended during the pendency of the veteran's appeal.  The 
amendment to those criteria became effective on January 12, 
1998.  62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  According 
to the United States Court of Appeals for Veterans Claims 
(Court), when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless Congress 
and/or the VA Secretary provide otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The veteran's service-connected bilateral varicose veins are 
currently evaluated as 30 percent disabling under the new 
rating criteria.  38 C.F.R. § 4.104 (Diagnostic Code 7120) 
(2002).  Although the RO advised the veteran of the new 
criteria when a statement of the case (SOC) was issued in 
October 1998, the record does not contain an examination that 
fully takes into account both the old and the new criteria.  
38 C.F.R. § 4.104 (Diagnostic Code 7120) (1997); 38 C.F.R. 
§ 4.104 (Diagnostic Code 7120) (2002).  In his case, although 
the veteran underwent VA examination in February 2002, the 
Board finds that the examination report is inadequate for 
rating purposes because it does not contain sufficient detail 
to evaluate the veteran's service-connected bilateral 
varicose veins under 38 C.F.R. § 4.104 (Diagnostic Code 7120) 
(2002).  38 C.F.R. § 4.2 (2002); see Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return 
inadequate examination report).  As the current evidence of 
record is insufficient to rate the veteran's service-
connected bilateral varicose veins, the veteran should be 
afforded a new VA examination that evaluates the veteran's 
symptomatology in terms pertinent to the rating criteria that 
were in effect when the veteran filed his claim, as well as 
the rating criteria as amended during the pendency of his 
appeal.  38 C.F.R. § 4.104 (Diagnostic Code 7120) (1997); 
38 C.F.R. § 4.104 (Diagnostic Code 7120) (2002).  

Given the necessity to obtain a new VA examination and, in 
light of the recent decision in DAV, the Board must remand 
the case to the RO for the evidentiary development.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), is completed.  
In particular, the RO should ensure 
that the new notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).

2.	The RO should contact the veteran 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for varicose 
veins.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran that have not been secured 
previously.

3.	If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.	After the development requested 
above has been completed to the 
extent possible, the RO should 
schedule the veteran for a VA 
vascular examination to determine 
the current severity of the varicose 
veins.  Clinical findings should be 
elicited so that both the old and 
new rating criteria may be applied.  
See 38 C.F.R. § 4.104 (Diagnostic 
Code 7120) (1997); 38 C.F.R. § 4.104 
(Diagnostic Code 7120) (2002).  The 
examiner should indicate whether the 
veteran's condition is symptomatic; 
whether there are palpable or 
visible varicose veins; whether the 
varicosities involve the superficial 
veins below the knee only, or the 
superficial veins both above and 
below the knee; whether there is 
involvement of the long saphenous 
and, if so, whether the varicosities 
of that vessel are generally less 
than one centimeter in diameter, are 
greater than one but less than two 
centimeters in diameter, or are more 
than two centimeters in diameter; 
whether there is secondary 
involvement of the deep circulation, 
as demonstrated by Trendelenburg's 
and Perthe's tests; whether there is 
evidence of stasis pigmentation, 
subcutaneous induration, eczema, 
and/or ulceration and, if so, 
whether such pigmentation, 
induration, eczema, and/or 
ulceration is intermittent or 
persistent in nature; whether there 
is marked distortion and/or 
sacculation of the affected vessels; 
whether there is evidence of pain, 
aching, cramping, and/or fatigue 
and, if so, whether such discomfort 
is intermittent or constant, and 
whether it occurs at rest, after 
prolonged standing or walking, or 
upon exertion.  If the condition is 
manifested by edema, the examiner 
should indicate whether the edema is 
intermittent or persistent in 
nature, and whether it can be 
properly characterized as massive 
and board-like.  The examiner should 
also indicate whether symptoms of 
edema, aching, and/or fatigue, if 
present, are either completely or 
partially relieved by elevation of 
the extremity or by use of 
compression hosiery.  Findings 
called for by such rating criteria 
should be made with respect to each 
lower extremity separately.  A 
complete rationale for all opinions 
should be provided.  The claims 
file, a copy of this remand, the 
former and revised rating criteria 
for varicose veins, along with any 
additional evidence obtained 
pursuant to the requests above, must 
be made available to and reviewed by 
the examiner.  

5.	The RO should ensure that any 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.	Thereafter, the RO should review the 
record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.	Then, the RO should re-adjudicate 
the claim under 38 C.F.R. §4.104 as 
it was at the time the veteran filed 
his claim, and as amended during the 
pendency of his appeal, with 
application of those criteria that 
are more favorable to the veteran.  
See Karnas, supra.  If the benefit 
sought is denied, a supplemental SOC 
(SSOC) should be issued.  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the last SSOC was issued in 
March 2002.  38 C.F.R. § 19.31 
(2002).  If the veteran does not 
appear for the examination, without 
good cause, the SSOC should include 
reference to the provisions of 
38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and after the period for 
submitting information and evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

